              Case 2:20-cr-00035-JAM Document 40 Filed 07/26/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-35-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   OBDULIO JIMÉNEZ,                                   DATE: July 27, 2021
     DANIEL JOE BOBIAN,                                 TIME: 9:30 a.m.
15   JOSE MANUEL AGUILERA BARBOSA,                      COURT: Hon. John A. Mendez
16                                Defendants.
17

18          By previous order, this matter was set for status on July 27, 2021. By this stipulation and

19 proposed order, the parties respectfully request that the Court continue the status conference until

20 September 21, 2021. To the extent it is needed, this stipulation supplements the basis for exclusion of

21 time under the Court’s General Orders addressing public health concerns, and requests that the Court

22 also exclude time between July 27, 2021, and September 21, 2021, under Local Code T4, for the reasons

23 set forth below.

24          Although the General Orders address the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00035-JAM Document 40 Filed 07/26/21 Page 2 of 4


 1 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 3 or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 6 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 7 the ends of justice served by taking such action outweigh the best interest of the public and the

 8 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 9 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

10 ends of justice served by the granting of such continuance outweigh the best interests of the public and

11 the defendant in a speedy trial.” Id.

12          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

21          In light of the societal context created by the foregoing, this Court should consider the following

22 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

23 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that the Court has already designated

24 a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

25 (noting any pretrial continuance must be “specifically limited in time”).

26 ///

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00035-JAM Document 40 Filed 07/26/21 Page 3 of 4


 1                                               STIPULATION
 2         Plaintiff United States of America, by and through its counsel of record, and defendants Obdulio

 3 JIMÉNEZ and Daniel Joe BOBIAN, by and through their counsel of record, hereby stipulate as follows:

 4         1.      The undersigned defendants now move to exclude time between July 27, 2021, and

 5 September 21, 2021, per Local Code T4, in addition to the exclusion of time the Court has already

 6 ordered in light of public health concerns cited by General Orders. Defendant Jose Manuel Aguilera

 7 BARBOSA has not yet appeared in this matter, and therefore does not join in this stipulation.

 8         2.      The parties agree and stipulate, and request that the Court find the following:

 9                 a)     The government has produced 100 pages of discovery associated with this case,

10         includes law enforcement reports, photographs, and investigative reports. This discovery has

11         been produced directly to counsel or made available for inspection and copying.

12                 b)     Counsel for defendants need further time to consult with their clients, review

13         discovery, investigate evidence and potential defense strategies, and otherwise prepare for trial.

14                 c)     Counsel for the defendants believe that failure to grant the above-requested

15         continuance would deny them the reasonable time necessary for effective preparation, taking into

16         account the exercise of due diligence.

17                 d)     The government does not object to the continuance.

18                 e)     Based on the above-stated findings, the ends of justice served by continuing the

19         case as requested outweigh the interest of the public and the defendants in a trial within the

20         original date prescribed by the Speedy Trial Act.

21                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22         et seq., within which trial must commence, the time period of July 27, 2021 to September 21,

23         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

24         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

25         of the Court’s finding that the ends of justice served by taking such action outweigh the best

26         interest of the public and the defendant in a speedy trial.

27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00035-JAM Document 40 Filed 07/26/21 Page 4 of 4


 1          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: July 22, 2021                                     PHILLIP A. TALBERT
                                                              Acting United States Attorney
 6
                                                              /s/ JAMES R. CONOLLY
 7                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
 8

 9   Dated: July 22, 2021                                     /s/ JENNIFER MOUZIS
                                                              JENNIFER MOUZIS
10                                                            Counsel for Defendant
                                                              DANIEL JOE BOBIAN
11

12   Dated: July 22, 2021                                     /s/ STEFAN E. SACKS
                                                              STEFAN E. SACKS
13
                                                              Counsel for Defendant
14                                                            OBDULIO JIMÉNEZ

15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 23rd day of July, 2021.
18

19
                                                       /s/ John A. Mendez
20                                                     THE HONORABLE JOHN A. MENDEZ
21                                                     UNITED STATES DISTRICT COURT JUDGE

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
